Name: Council Regulation (EEC) No 3625/84 of 18 December 1984 amending for the fifth time Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 84 Official Journal of the European Communities No L 335/3 COUNCIL REGULATION (EEC) No 3625/84 of 18 December 1984 amending for the fifth time Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under Article 2 of Regulation (EEC) No 170/83, the Council has to formulate, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific and Technical Committee for Fisheries, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation ; Whereas Regulation (EEC) No 171 /83 (2), as last amended by Regulation (EEC) No 2664/84 (3), lays t down general rules for the fishing of biological resources found in Community waters ; Whereas, taking into account the latest scientific advice, the decision to increase the mesh size in the English Channel to 80 mm should be postponed, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (3) of Regulation (EEC) No 171 /83, '31 December 1984' is hereby replaced by '1 July 1987', and '1 July 1985' is replaced by '1 January 1989'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1984. For the Council The President J. BRUTON (') OJ No L 24, 27. 1 . 1983, p . 1 . (2) OJ No L 24, 27. 1 . 1983, p . 14. (') OJ No L 253. 21 . 9 . 1984, p . 1 .